         0:20-cv-03753-JFA        Date Filed 03/29/21      Entry Number 25         Page 1 of 2




                             IN THE UNITED STATES DISTRICT COURT
                                 DISTRICT OF SOUTH CAROLINA

    Christopher T. Wilder,                                   C/A No. 0:20-cv-3753-JFA-PJG

                                      Plaintiff,

    v.
                                                                         ORDER
    Mental Health Department; Lieber Corr. Inst.;
    Mrs. Officer Burch; Officer PA Mr. Edwards,

                                      Defendants.


          Plaintiff, Christopher T. Wilder, a self-represented state prisoner, brings this civil rights

action pursuant to 42 U.S.C. § 1983. The Complaint has been filed pursuant to 28 U.S.C. § 1915;

§ 1915A. In accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.), the

case was referred to the Magistrate Judge for initial review.

          After performing an initial review of the complaint pursuant to the procedural provisions

of the Prison Litigation Reform Act (“PLRA”), Pub. L. No. 104-134, 110 Stat. 1321 (1996),

including 28 U.S.C. § 1915 and 28 U.S.C. § 1915A, the Magistrate Judge assigned to this action1

prepared a thorough Report and Recommendation (“Report”). (ECF No. 20). Within the Report,

the Magistrate Judge opines that the complaint is subject to summary dismissal without prejudice

and without issuance and service of process. Id. The Report sets forth, in detail, the relevant facts

and standards of law on this matter, and this Court incorporates those facts and standards without

a recitation.




1
    The Magistrate Judge’s review is made in accordance with 28 U.S.C. § 636(b)(1)(B) and Local
    Civil Rule 73.02(B)(2)(d) (D.S.C.). The Magistrate Judge makes only a recommendation to this
    Court. The recommendation has no presumptive weight, and the responsibility to make a final
    determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976).
      0:20-cv-03753-JFA         Date Filed 03/29/21       Entry Number 25        Page 2 of 2




       Plaintiff was advised of his right to object to the Report, which was entered on the docket

on March 5, 2021. Id. The Magistrate Judge required Plaintiff to file objections by March 19,

2021. Id. Plaintiff failed to file objections or otherwise address the deficiencies in his complaint.

Thus, this matter is ripe for review.

       A district court is only required to conduct a de novo review of the specific portions of the

Magistrate Judge’s Report to which an objection is made. See 28 U.S.C. § 636(b); Fed. R. Civ. P.

72(b); Carniewski v. W. Virginia Bd. of Prob. & Parole, 974 F.2d 1330 (4th Cir. 1992). In the

absence of specific objections to portions of the Magistrate’s Report, this Court is not required to

give an explanation for adopting the recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th

Cir. 1983).

       Here, Plaintiff has failed to raise any objections and therefore this Court is not required to

give an explanation for adopting the recommendation. A review of the Report and prior orders

indicates that the Magistrate Judge correctly concluded that the Plaintiff’s pleadings fail to state a

claim upon which relief could be granted as to any Defendant.

       After carefully reviewing the applicable laws, the record in this case, and the Report, this

Court finds the Magistrate Judge’s recommendation fairly and accurately summarizes the facts and

applies the correct principles of law. Accordingly, this Court adopts the Magistrate Judge’s Report

and Recommendation and incorporates it herein by reference. (ECF No. 20). Consequently, this

matter is summarily dismissed without prejudice and without issuance and service of process.

IT IS SO ORDERED.



March 29, 2021                                                 Joseph F. Anderson, Jr.
Columbia, South Carolina                                       United States District Judge




                                                  2
